ORDER

PER CURIAM.
Terry Marzette (“Contractor”) appeals from the judgment of the Circuit Court of the City of St. Louis in favor of Gloria Williams (“Homeowner”) for breach of contract. Homeowner was awarded $4,990 for damages and $4,142 for attorney’s fees. Contractor asserts that the trial court erred in its interpretation of the construction contract and that the judgment was against the weight of the evidence. We disagree and affirm the judgment.
We have reviewed the briefs of the parties and the record on appeal, and find that the judgment is supported by the substantial weight of the evidence and accurately applies the law. A written opinion reciting the facts and restating the law would have no precedential value. Therefore, the parties have been furnished with a memorandum that sets forth the facts and reasons for our decision for their information only.
The trial court’s judgment is affirmed pursuant to Rule 84.16(b).